DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment


	Currently, the pending Claims are 1-4, 7-20. The examined Claims are 1-4, 7-20, with Claims 1, 8 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claims 1 and 8 to (1) generally omit the previous 10/13/21 amendments to the Claims, and (2) newly require that successive thin film battery cells of the alternating stacked configuration of the thin film battery stack have opposite orientations in the instantly claimed manner.
	Furthermore, Applicant notes that the aforementioned amendments to the Claims are made in view of the 10/21/21 Interview (See the 10/21/21 Examiner Interview Summary Record), and further, 
	
While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s aforementioned amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Objections

Claim 1 is objected to because of the following informalities: (1) the phrase (emphasis added) “…and couples to an second anode collector of a third…” should be written, for example, as “…and couples to a second anode collector of a third...” and (2) for sake of clarity and consistency with the previously cited terms (emphasis added) “cathode current collector layer” and “anode current collector layer,” the instantly claimed terms “first cathode collector layer,” “second cathode collector layer,” “first anode collector layer,” and “second anode collector layer” should be written, for example, as first/second “cathode current collector” or first/second “anode current collector.” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: (1) the phrase (emphasis added) “…and couples to an second anode collector of a third…” should be written, for example, as “…and couples to a second anode collector of a third...” and (2) for sake of clarity and consistency with the previously cited terms (emphasis added) “cathode current collector layer” and “anode current collector layer,” the instantly claimed terms “first cathode collector layer,” “second cathode collector layer,” “first  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 4 recites the limitation “the stacked configuration.” There is insufficient antecedent basis for this limitation in the claim. Accordingly, it is unclear if “the stacked configuration” is or is not in reference to the “alternating” stacked configuration previously referenced/described in the Claims. For the purposes of examination, it will be assumed that “the stacked configuration” is in reference to the “alternating stacked configuration.” Proper clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "thin" in Claim 10 is a relative term which renders the claim indefinite. The 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974).

Regarding Claim 1, Laurent teaches a battery system (Title, Abstract). As illustrated in Figures 2 and 6, Laurent teaches that the battery system comprises a thin film battery cell comprising an anode layer (6), a cathode layer (8), a cathode current collector layer (5), an anode current collector layer (4), and an electrolyte layer (7) positioned between the anode and cathode layers ([0022]). As illustrated in Figures 2 and 6, Laurent teaches that the thin film battery cell is attached to a planar support layer (1) (“planar thin film patterned layer”), wherein the support layer has through-holes therein (“pattern holes”) which are configured for electrical power connection to the thin film battery cell, wherein the through-holes comprise a first pattern hole that physically exposes the cathode current collector layer and a second pattern hole that physically exposes the anode current collector layer ([0022]-[0029]). As illustrated in Figures 2 and 6, the support layer comprises a first end (i.e. the upper plane/surface of the support layer to which numeral (2) in Figure 2 points) and a second end (i.e. the lower plane/surface of the support layer to which numeral (3) in Figure 2 points). Accordingly, given that the first pattern hole passes entirely through the support layer in the thickness/stacking direction from the first end to the second end, the first pattern hole is, at least, defined through the first end of the support layer (“defined through a first end of the planar thin film patterned layer”). Similarly, given that the second pattern hole passes entirely through the support layer in the thickness/stacking direction from the second end to the first end, the second pattern hole is, at least, defined through the second end of the support layer (“defined through a first end of the planar thin film patterned layer”). 
	Laurent does not explicitly teach that the battery system comprises three or more of the thin film battery cells arranged in an alternating stacked configuration which forms a thin film battery stack, wherein successive thin film battery cells of said configuration have opposite orientations as instantly claimed.	

	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would stack three or more (e.g. four, as taught by Johnson) of the thin film battery cells of Laurent onto the support layer in an alternating stacked configuration so as to form a thin film battery stack, as taught by Johnson, such that each successively stacked thin film battery cell is a mirror image of the thin film battery cell on which it is stacked (i.e. such that, at least, the cathode current collector of a first thin film battery interfaces and couples to the cathode current collector of a second thin film battery adjacent to the first thin film battery in the stack, and the anode current collector of the first thin film battery interfaces and couples to the anode current collector of a third thin film battery also adjacent to the first thin film battery in the stack), given that such a modification would help provide for high output characteristics, as taught by Johnson.
Laurent, as modified by Johnson, does not explicitly teach that the support layer is formed from plastic.

	Furthermore, Sabi teaches a thin-film battery system (Title, Abstract). As illustrated in Figure 1, Sabi teaches that the thin-film battery system comprises a thin film battery cell comprising an anode layer, a cathode layer, a cathode current collector, an anode current collector, and an electrolyte layer ([0092]). As illustrated in Figure 1, Sabi teaches that the thin film battery cell is attached to, and formed on, a support layer (10) ([0092]). Sabi teaches that the support layer may be formed out of PEEK, given that PEEK is an organic and insulating material ([0124]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the support layer of Laurent, as modified by Johnson, from PEEK (i.e. a thermoplastic, and therefore, a “plastic”) given that (1) Laurent already teaches that the support layer may be formed from a polymeric material such as PEEK, and (2) Sabi specifically teaches that PEEK is an organic and insulating material suitable for use as a support layer on which a thin film battery cell is attached to and formed on.

Regarding Claim 2, Laurent, as modified by Johnson and Sabi, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 2 and 6 of Laurent, the first and second pattern holes are defined through a plane defined by the support layer.

Regarding Claim 4, Laurent, as modified by Johnson and Sabi, teaches the instantly claimed invention of Claim 1, as previously described.


	Regarding Claim 7, Laurent, as modified by Johnson and Sabi, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 2 and 6, Laurent teaches that the battery system comprises a protective layer (9) (“encapsulant”) that is disposed about the thin film battery stack (in context of Laurent, as modified by Johnson and Sabi) on the support layer ([0022]).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974) and Krasnov et al. (US 6,632,563), as further evidenced by “Polyetheretherketone (PEEK): A Complete Guide on High-Heat Engineering Plastic” (hereinafter referred to as “PEEK”) and “Lithium ion cells – Material Safety Data Sheet – Maxell” (hereinafter referred to as “Maxell”).
	
	Regarding Claim 3, Laurent, as modified by Johnson and Sabi, teaches the instantly claimed invention of Claim 1, as previously described.
	Laurent, as modified by Johnson and Sabi, does not explicitly teach that the cathode layer has a crystalline structure characterized by a phase transition temperature, wherein the support layer is not thermally stable at the phase transition temperature.
	However, it is first noted that the support layer is formed of PEEK (See Claim 1).
2 (col. 3 lines 48-55). Krasnov teaches that crystalline LiCoO2 not only exhibits enhanced charging and discharging rates, but also helps provide for enhanced battery energy density characteristics (col. 1 lines 22-59).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the cathode layer of Laurent, as modified by Johnson and Sabi, out of crystalline LiCoO2 active material, as taught by Krasnov, given not only because crystalline LiCoO2 exhibits enhanced charging and discharging rates, but crystalline LiCoO2 would also help enhance the energy density characteristics of the overall battery system.
	Accordingly, because the crystalline LiCoO2 necessarily exhibits a phase transition temperature (e.g. a melting point), the PEEK support layer would not be thermally stable at said phase transition temperature (as especially evidenced by PEEK which discloses that thermoplastic polyetheretherketone has a melting of about 341°C, and Maxell which discloses the physical/chemical characteristic of LiCoO2 and indicates that LiCoO2 has a melting point of about 1100°C). 
Applicant is welcome, however, to provide explicit data/evidence to prove that the PEEK support layer is in fact thermally stable at the melting point of crystalline LiCoO2.

Claims 8, 10-11, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974) and Yamazaki et al. (US 2012/0088151).

Regarding Claim 8, Laurent teaches a battery system (Title, Abstract). As illustrated in Figures 2 and 6, Laurent teaches that the battery system comprises a thin film battery cell comprising an anode layer (6), a cathode layer (8), a cathode current collector layer (5), an anode current collector layer (4), and an electrolyte layer (7) positioned between the anode and cathode layers ([0022]). As illustrated in Figures 2 and 6, Laurent teaches that the thin film battery cell is attached to a planar support layer (1) (“planar thin film patterned layer”), wherein the support layer has through-holes therein (“pattern holes”) which are configured for electrical power connection to the thin film battery cell, wherein the through-holes comprise a first pattern hole that physically exposes the cathode current collector layer and a second pattern hole that physically exposes the anode current collector layer ([0022]-[0029]). As illustrated in Figures 2 and 6, the support layer comprises a first end (i.e. the upper plane/surface of the support layer to which numeral (2) in Figure 2 points) and a second end (i.e. the lower plane/surface of the support layer to which numeral (3) in Figure 2 points). Accordingly, given that the first pattern hole passes entirely through the support layer in the thickness/stacking direction from the first end to the second end, the first pattern hole is, at least, defined through the first end of the support layer (“defined through a first end of the planar thin film patterned layer”). Similarly, given that the second pattern hole passes entirely through the support layer in the thickness/stacking direction from the second end to the first end, the second pattern hole is, at least, defined through the second end of the support layer (“defined through a first end of the planar thin film patterned layer”). 
	Laurent does not explicitly teach that the battery system comprises three or more of the thin film battery cells arranged in an alternating stacked configuration which forms a thin film battery stack, wherein successive thin film battery cells of said configuration have opposite orientations as instantly claimed.	
	However, Johnson teaches a multilayer thin film battery comprising a plurality of thin film battery cells (Abstract, [0002]). As illustrated in Figure 1, Johnson teaches that the battery comprises 
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would stack three or more (e.g. four, as taught by Johnson) of the thin film battery cells of Laurent onto the support layer in an alternating stacked configuration so as to form a thin film battery stack, as taught by Johnson, such that each successively stacked thin film battery cell is a mirror image of the thin film battery cell on which it is stacked (i.e. such that, at least, the cathode current collector of a first thin film battery interfaces and couples to the cathode current collector of a second thin film battery adjacent to the first thin film battery in the stack, and the anode current collector of the first thin film battery interfaces and couples to the anode current collector of a third thin film battery also adjacent to the first thin film battery in the stack), given that such a modification would help provide for high output characteristics, as taught by Johnson.
Laurent, as modified by Johnson, does not explicitly teach that the support layer is formed from plastic.
However, it is first noted that Laurent explicitly teaches that the support layer may be formed out of a polymeric material ([0029]). For example, Laurent specifically teaches that the support layer may be formed from PEEK ([0029]).

Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the support layer of Laurent, as modified by Johnson, from PEEK (i.e. a thermoplastic, and therefore, a “plastic”) given that (1) Laurent already teaches that the support layer may be formed from a polymeric material such as PEEK, and (2) Sabi specifically teaches that PEEK is an organic and insulating material suitable for use as a support layer on which a thin film battery cell is attached to and formed on.
Laurent, as modified by Johnon and Sabi, does not explicitly teach that the battery system is comprised in a device comprising a display and a controller coupled to the display, wherein the battery system is coupled to the controller and configured to power the display.
	However, Yamazaki teaches a battery system (Title, Abstract). Yamazaki teaches that portable devices, such as personal computers and mobile phones, require chargeable power sources, such as batteries, for operation ([0002]). As illustrated in Figures 7A-7B, Yamazaki teaches that the portable devices which comprise battery power sources therein include displays therein which are coupled to, and powered by, the battery power sources ([0116]-[0117]).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would utilize the battery system of Laurent, as modified by Johnson and Sabi, as the chargeable power source in a portable device such as a personal computer or mobile phone (each of which include some form of display and some form of controller coupled to the display), as taught by 

Regarding Claim 10, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
	As illustrated in Figures 2 and 6, Laurent teaches that the support layer is formed as a thin film.

	Regarding Claim 11, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
	Furthermore, and as previously described, the support layer is formed of a polymer (See Claim 8).

	Regarding Claim 18, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
	As previously described, Laurent teaches that each thin film battery cell (in context of Laurent, as modified by Johnson and Sabi and Yamazaki), comprises an electrolyte (7), wherein the electrolyte itself functions as a separator material (See Claim 8, [0027]). Laurent teaches that the electrolyte is formed of, for example, lithium phosphorous oxynitride ([0027]).

Regarding Claim 19, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
.

Claims 9, 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974) and Yamazaki et al. (US 2012/0088151) and Krasnov et al. (US 6,632,563).

	Regarding Claim 9, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
	Laurent, as modified by Johnson and Sabi and Yamazaki, does not explicitly teach that the anode current collector layer and/or the cathode current collector layer comprise a conducting adhesive.
	However, Krasnov teaches a thin film battery (Title, Abstract). As illustrated in Figure 1, Krasnov teaches that the thin film battery comprises a thin film battery cell formed on a substrate, wherein the thin film battery cell further comprises a cathode current collector layer (16) (col. 3 lines 15-47). Krasnov teaches that the cathode current collector layer comprises a conductive adhesive layer (14), wherein the conductive adhesive layer helps improve adhesion characteristics to other thin film layers of the battery (col. 3 lines 15-28).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would further include conductive adhesive layers, as taught by Krasnov, on the bonding surface(s) of, at minimum, the cathode current collector layers of Laurent, as modified by Johnson and Sabi and Yamazaki, given that presence of such conductive adhesive layers would help improve the bonding characteristics of the cathode current collector layers to other thin film layers.

Regarding Claims 12-14, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
	Laurent, as modified by Johnson and Sabi and Yamazaki, does not explicitly teach that the support layer has a thickness within the instantly claimed range.
	However, Krasnov teaches a thin film battery (Title, Abstract). As illustrated in Figure 1, Krasnov teaches that the thin film battery comprises a thin film battery cell formed on a substrate (col. 2 lines 45-52). Krasnov teaches that the substrate is formed with a thickness of, preferably, less than 25 microns (col. 2 lines 53-57). Krasnov teaches that as the substrate thickness becomes thinner (i.e. lower than the upper limit of 25 microns), the total weight and volume reduction of the battery (as a result of using a thinner substrate) is consequently increased (col. 2 lines 53-60).
	Therefore, through routine experimentation with a reasonable expectation of success, it would have been obvious that one of ordinary skill in the art at the time of the invention would optimize the thickness of the support layer of Laurent, as modified by Johnson and Sabi and Yamazaki, below an upper threshold of 25 microns (e.g. to a value within the instantly claimed range), as taught by Krasnov, given that such optimization would allow for enhanced control over the consequent total weight and volume of the overall battery system (based on the result-effective variable relationship between substrate thickness and weight/volume reduction disclosed by Krasnov, wherein, in context of Laurent, as modified by Johnson and Sabi and Yamazaki, as the support layer becomes thinner, the total weight and volume reduction of the overall battery system would be consequently increased).

Regarding Claim 15, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
	Laurent, as modified by Johnson and Sabi and Yamazaki, does not explicitly teach that the cathode layesr and/or the cathode current collectors comprise lithium and cobalt.
2 (col. 3 lines 48-55). Krasnov teaches that crystalline LiCoO2 not only exhibits enhanced charging and discharging rates, but also helps provide for enhanced battery energy density characteristics (col. 1 lines 22-59).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the cathode layers of Laurent, as modified by Johnson and Sabi and Yamazaki, out of crystalline LiCoO2 active material, as taught by Krasnov, given not only because crystalline LiCoO2 exhibits enhanced charging and discharging rates, but crystalline LiCoO2 would also help enhance the energy density characteristics of the overall battery system.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974) and Yamazaki et al. (US 2012/0088151) and Pitts et al. (US 2010/0261067).

Regarding Claim 16, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
Laurent, as modified by Johnson and Sabi and Yamazaki, does not explicitly teach that the anode layers and/or the anode current collector layers comprise one or more of the instantly claimed materials.

Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would utilize, as the active anode materials of the anode layers of Laurent, as modified by Johnson and Sabi and Yamazaki, lithium metal, graphite, or another carbon-based (“carbon”) active material, as taught by Pitts, given that Pitts teaches that lithium metal, graphite, and other carbon-based materials are commonly utilized as active anode materials in lithium ion thin film batteries.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974) and Yamazaki et al. (US 2012/0088151) and Hatta et al. (US 2006/0127760).

Regarding Claim 17, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
Laurent, as modified by Johnson and Sabi and Yamazaki, does not explicitly teach that the electrolyte layers comprise one or more of the instantly claimed materials (it is noted that Laurent does not explicitly require that the electrolyte is formed of, for example, lithium phosphorous oxynitride).
However, Hatta teaches a battery (Title, Abstract). Hatta teaches that the battery comprises an electrolyte therein ([0052]). Hatta teaches that lithium ion batteries general utilize an electrolyte comprising an electrolytic salt and an organic solvent, wherein the electrolyte may also be in gel form ([0052]). Hatta teaches that the electrolyte comprises, for example, ethylene carbonate containing lithium ion complexes and/or diethyl carbonate containing lithium ion complexes ([0053]-[0055]).
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2007/0238019), and further in view of Johnson (US 2002/0110733) and Sabi et al. (US 2011/0274974) and Yamazaki et al. (US 2012/0088151) and Yamashita et al. (US 7,285,334).

Regarding Claim 20, Laurent, as modified by Johnson and Sabi and Yamazaki, teaches the instantly claimed invention of Claim 8, as previously described.
Laurent, as modified by Johnson and Sabi and Yamazaki, does not explicitly teach that the overall battery system is disposed on a battery pouch.
However, Yamashita teaches a lithium battery (Title, Abstract). Yamashita teaches that the lithium battery comprises a laminated pouch case as a battery packaging material, wherein the laminated pouch exhibits excellent gas-barrier properties, high mechanical/piercing strength, and high temperature resistance characteristics (col. 2 line 63 to col. 3 line 4). Yamashita teaches that laminated pouch cases are also advantageous insofar as they do not place as many restrictions on the shape of the hardware in which a battery is incorporated (i.e. a laminated pouch case allows for a battery to be incorporated into more applications) (col. 2 lines 4-6).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would further enclose the overall battery system of Laurent, as modified by Johnson and Sabi .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729